Title: To George Washington from Nathanael Greene, 25 April 1785
From: Greene, Nathanael
To: Washington, George



Dear Sir
Charleston [S.C.] April 25th 1785

Some little time ago Capt. Gunn formerly an officer in the horse sent me a challenge to fight him upon the footing of equality as Citizens. His reasons for it are he says I injured him in a tryal while I was in command in this Country. He sold a public horse and was called to account for it. To avoid breaking him I refered the matter to a board of Officers in preference to a Court Martial. I was at the time charitably disposd to think he had done the thing partly through ignorance. His pretence was that the public owed him a horse and that he thought he had a right to sell their property to pay himself. Such a precedent in our service would have given a fatal stab to the very existence of the Army—for soldiers might with the same propriety sell their Arms as Officers their horses. But to my very great surprise the Board of Officers reported that Captain Gunn had a right to sell a public horse. I disapproved of the opinion of the board in General Orders and refered the matter to Congress. They also condemned the proceedings of the board, confirmed my sentiments on the subject, and pointedly censured Capt. Gunn and

directed him to return the horse. Capt. Gunn thought himself injured because I did not confirm the opinion of the board of officers and urged it very indecently both by letter and language for which I gave him a reprimand. It is for this he says he thinks himself entitled to satisfaction affecting to discriminate what was in the line of my duty as an officer and what was other wise. I refused to give him any satisfaction having done nothing more than my public duty imposed upon me in support of the dicipline of the Army. If a commanding Officer is bound to give satisfaction to every Officer who may pretend he is injured and the pretence would not be wanting to try to wipe off the disgrace of a public tryal and condemnation, it places him in a much more disagreeable situation than ever had occured to me before. But as I may have mistaken the line of responsibility of a commanding officer I wish for your sentiments on the subject. It is possible you may be placed by the ignorance of sum or the impudence of others in the same predicament tho I believe few will be hardy enough to try such an experiment. If I thought my honor or reputation might suffer in the opinion of the World and more especially with the Military Gentlemen I value life too little to hesitate a moment to answer the challenge. But when I consider the nature of the precedent and the extent of the mischief that it may produce I have felt a necessity to reject it. Thus far I have offered nothing but my public reasons; but the man is without reputation or principle. Indeed he is little better than a public nuisance being always engaged in riots and drunken fl⟨aunts⟩. I do not wish these circumstances to have any influence upon your Opinion. Because if they were the only objections I would fight him immediately.
I am still embarassed with Banks affairs and God knows when I shall be other wise. Present me affectionately to Mrs Washington and the family. I am dear Sir with esteem & affection Your Most Obed. humble Sert

Nathl Green

